                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 IN RE:                                                   )
                                                          )
 JOAN BOYD HARDEN,                                        )   BK No. 04-06325-MH3-7
                                                          )
          Debtor(s).                                      )

ORDER AUTHORIZING THE TRUSTEE TO EMPLOY ERICA R. JOHNSON, ATTORNEY AT
                LAW, PLLC AS ATTORNEYS FOR TRUSTEE

        Upon the Application of Erica R. Johnson, Trustee, for approval to employ Erica R. Johnson,

Attorneys at Law, PLLC, as attorneys for the Trustee, and it appearing that said attorneys represent no

interest adverse to the bankruptcy estate, twenty one (21) days notice having been given pursuant to L.B.R.

9013-1 of this Court, and no adverse interest appearing or objections having been filed;

        IT IS HEREBY ORDERED that Erica R. Johnson, Trustee, is authorized to employ Erica R.

Johnson, Attorney at Law, PLLC, as attorneys to represent the Trustee as counsel in this matter. Such

employment is effective on or about November 16, 2020.

        IT IS FURTHER ORDERED that counsel for the Trustee shall make application to the Court for

approval of all compensation pursuant to 11 U.S.C. §§ 330, 331, the Federal Rules of Bankruptcy

Procedure, the Local Rules of this Court, and the United States Trustee Fee Guidelines.

     THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT
THE TOP OF THE FIRST PAGE.

Submitted for Entry:

/s/ Erica R. Johnson
Erica R. Johnson (BPR No. 30939)
ERICA R. JOHNSON,
ATTORNEY AT LAW, PLLC
8161 Highway 100, Suite 184
Nashville, Tennessee 37221
(615) 347-5869 – Telephone
erica@erjlaw.com – Email
Attorneys for Trustee

Case 3:04-bk-06325         Doc 28     Filed 12/08/20 Entered 12/08/20 10:01:53                Desc Main
                                      Document     Page 1 of 1
